KIRION LAW FIRM

 

 

Marton G. Kirton, Esq. Nassau County:
175 Fulton Avenue, Suite 305
Hempstead, New York, 11550
Tel, # (516) 833-5617
Fax # (516) 833-5620

January 21, 2020

VIA ELECTRONIC FILING

Hon. Paul A. Crotty / ve
United States District Court (fe i] Lote

Southern District of New York

Daniel Patrick Moynihan 3 .
United States Courthouse /k l Mjdlly dl! U idan G

500 Pearl Street p .

New York, New York 10169 Mn, ot Qe of oo5 yy

Re: United States v. Jackson, 19 cr. 162 (PAC) Mo ,
Abii

Dear Judge Crotty: Mi
WM titi
4

] represent James Jackson in the above-referenced matter. The matter is scheduled for (/ SOL
sentence on January 22, 2020. I request a final adjournment of the sentence to a date between
February 25-28, 2020.

I have received ail of the relevant medical records on Mr. Jackson’s behalf.
Unfortunately, I had the flu for the past two weeks and was unable to complete the sentencing
memorandum. I need additional time to complete the sentencing memorandum. I request a date
between February 25-28, 2020. I have the consent of the Government for this request.

Please contact me if you have any questions or concerns.

Sincerely,

s/Marlon G. Kirton
Marlon G. Kirton, Esq.

cc: Thomas J. Wright, Assistant United States Attorney (via electronic mail)
